 Case 2:19-cv-00403-JRG Document 33 Filed 07/02/20 Page 1 of 3 PageID #: 318



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION
                                                    §
 BLITZSAFE TEXAS, LLC,                              §
                                                    § Case No. 2:19-cv-00403-JRG
                        Plaintiff,                  §
                                                    § JURY TRIAL DEMANDED
                v.                                  §
                                                    §
 NAVISTAR, INC. and NAVISTAR                        §
 INTERNATIONAL CORP.,                               §
                                                    §
                        Defendants.                 §
                                                    §

          JOINT MOTION FOR ENTRY OF AGREED E-DISCOVERY ORDER

       Pursuant to the Court’s Scheduling Order dated June 2, 2020 (Dkt. 29), Plaintiff Blitzsafe

Texas, LLC (“Blitzsafe”) and Defendants Navistar, Inc. and Navistar International Corp.

(collectively “Navistar”), jointly and respectfully request that the Court enter the proposed E-

Discovery Order, attached hereto as Exhibit A.

Dated: July 2, 2020                                   Respectfully submitted,

                                                       /s/ Peter Lambrianakos
                                                      Peter Lambrianakos
                                                      NY Bar No. 2894392
                                                      Email: plambrianakos@fabricantllp.com
                                                      Joseph M. Mercadante
                                                      NY Bar No. 4784930
                                                      Email: jmercadante@fabricantllp.com
                                                      FABRICANT LLP
                                                      230 Park Avenue, 3rd Floor W.
                                                      New York, NY 10169
                                                      Telephone: (646) 797-4353
                                                      Facsimile: (212) 257-5796

                                                      Samuel F. Baxter
                                                      Texas Bar No. 01938000
                                                      sbaxter@mckoolsmith.com
                                                      Jennifer L. Truelove
                                                      Texas Bar No. 24012906
Case 2:19-cv-00403-JRG Document 33 Filed 07/02/20 Page 2 of 3 PageID #: 319



                                         jtruelove@mckoolsmith.com
                                         MCKOOL SMITH, P.C.
                                         104 E. Houston Street, Suite 300
                                         Marshall, Texas 75670
                                         Telephone: (903) 923-9000
                                         Facsimile: (903) 923-9099

                                         ATTORNEYS FOR PLAINTIFF
                                         VOCALIFE LLC


                                          /s/ Matthew Satchwell (With permission)
                                         Matthew Satchwell
                                         Illinois Bar No. 6290672
                                         Email: matthew.satchwell@us.dlapiper.com
                                         Paul R. Steadman
                                         Illinois Bar No. 6238160
                                         Email: paul.steadman@us.dlapiper.com
                                         DLA PIPER LLP (US)
                                         444 West Lake Street, Suite 900
                                         Chicago, IL 60606-0089
                                         Telephone: (312) 368-2111
                                         Facsimile: (312) 236-7516


                                         Dawn M. Jenkins
                                         State Bar No. 24074484
                                         Email: dawn.jenkins@us.dlapiper.com
                                         DLA PIPER LLP (US)
                                         1000 Louisiana, Suite 2800
                                         Houston, TX 77002
                                         Telephone: (713) 425-8454
                                         Facsimile: (713) 300-6054

                                         ATTORNEYS FOR DEFENDANTS
                                         NAVISTAR, INC. AND NAVISTAR
                                         INTERNATIONAL CORPORATION




                                     2
 Case 2:19-cv-00403-JRG Document 33 Filed 07/02/20 Page 3 of 3 PageID #: 320



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 2, 2020, all counsel of record who are

deemed to have consented to electronic service are being served with a copy of this document via

the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                            /s/ Peter Lambrianakos
                                               Peter Lambrianakos
